                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION


 HOLLIE ACKERLEY, individually and on
 behalf of similarly situated persons,

                      Plaintiff,
                                                          Case No. _________
         v.
                                                          Jury Demanded
 PIZZA 21 LLC d/b/a “Domino’s Pizza” and
 STAN GAGE, individually,

                      Defendants.


   COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT & THE
                NORTH CAROLINA WAGE AND HOUR ACT

   Plaintiff Hollie Ackerley (“Plaintiff”), individually and on behalf of all other similarly situated

delivery drivers, brings this Complaint against Defendants Pizza 21 LLC d/b/a “Domino’s Pizza”

and Stan Gage (collectively “Defendants”), and alleges as follows:

   1. Defendants operate several Domino’s Pizza franchise stores. Defendants employ delivery

drivers who use their own automobiles to deliver pizza and other food items to their customers.

However, instead of reimbursing delivery drivers for the reasonably approximate costs of the

business use of their vehicles, Defendants use a flawed method to determine reimbursement rates

that provides such an unreasonably low rate beneath any reasonable approximation of the expenses

they incur that the drivers’ unreimbursed expenses cause their wages to fall below the federal

minimum wage during some or all workweeks (nominal wages – unreimbursed vehicle costs =

subminimum net wages).

   2. Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq. to recover unpaid minimum wages and overtime hours owed to


                                         1
              Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 1 of 14
herself and similarly situated delivery drivers employed by Defendants at their Domino’s Pizza

stores.

                                       Jurisdiction and Venue

    3. The FLSA authorizes court actions by private parties to recover damages for violation of its

wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29 U.S.C. § 216(b)

and 28 U.S.C. § 1331 (federal question).

    4. Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides in this

District, Defendants employed Plaintiff in this District, Defendants operate Domino’s franchise

stores in this District, and a substantial part of the events giving rise to the claim herein occurred in

this District.

                                                Parties

    5. Defendant Pizza 21 LLC d/b/a “Domino’s Pizza” is authorized to conduct business and is

conducting business in the State of North Carolina. Defendant Pizza 21 LLC may be served via its

registered agent, Stan Gage, at 3537 Martin Luther King Jr. Blvd, Suite 121, New Bern, NC 28562-

2209, or wherever he may be found.

    6. Defendant Stan Gage is individually liable because, during the relevant times, he was an

owner of substantial interests in defendant, served as officer of the entity, and held managerial

responsibilities and substantial control over terms and conditions of drivers’ work as he held the

power to hire and fire, supervised and controlled work schedules and/or conditions of employment,

determined rates and methods of pay and/or expense reimbursements, and maintained employment

records and/or held control over employment records. Defendant Gage may be served at 104 Kenna

Port Jacksonville, NC 28540, or wherever he may be found.

    7. Plaintiff has been employed by Defendants as a delivery driver from approximately December

2010 to present at Defendants’ Domino’s Pizza store located at 4917 Arendell Street Morehead City,

                                            2
                 Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 2 of 14
NC 28557, which is located within this District. Plaintiff’s consent to pursue this claim under the

FLSA is attached to this Original Complaint as “Exhibit 1.”

                                         General Allegations

                                        Defendants’ Business

   8. Defendants own and operate several Domino’s franchise stores, including stores within this

District and this Division.

   9. Defendants’ Domino’s stores employ delivery drivers who all have the same primary job

duty: to deliver pizzas and other food items to customers’ homes or workplaces.

                      Defendants’ Flawed Automobile Reimbursement Policy

  10. Defendants require their delivery drivers to maintain and pay for safe, legally-operable and

insured automobiles when delivering pizza and other food items.

  11. Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair and

maintenance services, insurance, depreciation, and other expenses (collectively “automobile

expenses”) while delivering pizza and other food items for the primary benefit of Defendants.

   12. Defendants’ delivery driver reimbursement policy reimburses drivers on a per-mile basis, but

the per-mile reimbursement equates to rates substantially below the IRS business mileage

reimbursement rate or any other reasonable approximation of the cost to own and operate a motor

vehicle. This policy applies to all of Defendants’ delivery drivers.

   13. The result of Defendants’ delivery driver reimbursement policy is a reimbursement of much

less than a reasonable approximation of their drivers’ automobile expenses.

   14. During the applicable FLSA limitations period, the IRS standard business mileage

reimbursement rate ranged between $.535 and $.58 per mile. Likewise, reputable companies that

study the cost of owning and operating a motor vehicle and/or reasonable reimbursement rates,

including the AAA, have determined that the average cost of owning and operating a vehicle ranged


                                         3
              Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 3 of 14
between $.532 and $.571 per mile during the same period for drivers who drive a 15,000 miles per

year. These figures represent a reasonable approximation of the average cost of owning and operating

a vehicle for use in delivering pizzas.

   15. However, the driving conditions associated with the pizza delivery business cause even more

frequent maintenance costs, higher costs due to repairs associated with driving, and more rapid

depreciation from driving as much as, and in the manner of, a delivery driver. Defendants’ delivery

drivers further experience lower gas mileage and higher repair costs than the average driver used to

determine the average cost of owning and operating a vehicle described above due to the nature of

the delivery business, including frequent starting and stopping of the engine, frequent braking, short

routes as opposed to highway driving, and driving under time pressures.

   16. Defendants’ reimbursement policy does not reimburse delivery drivers for even their ongoing

out-of-pocket expenses, much less other costs they incur to own and operate their vehicle, and thus

Defendants uniformly fail to reimburse their delivery drivers at any reasonable approximation of the

cost of owning and operating their vehicles for Defendants’ benefit.

   17. Defendants’ systematic failure to adequately reimburse automobile expenses constitutes a

“kickback” to Defendants such that the hourly wages they pay to Plaintiff and Defendants’ other

delivery drivers are not paid free and clear of all outstanding obligations to Defendants.

   18. Defendants fail to reasonably approximate the amount of their drivers’ automobile expenses

to such an extent that their drivers’ net wages are diminished beneath the federal minimum wage

requirements.

   19. In sum, Defendants’ reimbursement policy and methodology fail to reflect the realities of

delivery drivers’ automobile expenses.

  Defendants’ Failure to Reasonably Reimburse Automobile Expenses Causes Minimum Wage
                                         Violations

   20. Regardless of the precise amount of the per-mile reimbursement at any given point in time,
                                                4
            Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 4 of 14
Defendants’ reimbursement formula has resulted in an unreasonable underestimation of delivery

drivers’ automobile expenses throughout the recovery period, causing systematic violations of the

federal minimum wage.

   21. Plaintiff is paid $5.25 per hour while out for delivery, including a tip credit applicable to the

time she performs deliveries.

   22. The federal minimum wage has been $7.25 per hour since July 24, 2009.

   23. During the time Plaintiff has worked for Defendants as a delivery driver, she has been

reimbursed just $.23 per mile.

   24. Plaintiff’s average round trip delivery distance was approximately 6 miles.

   25. During the relevant time period, the IRS business mileage reimbursement rate ranged between

$.535 and $.575 per mile, which reasonably approximated the automobile expenses incurred

delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Using the lowest

IRS rate and the highest rate per mile Plaintiff made per mile driven in effect during that period as a

reasonable approximation of Plaintiff’s automobile expenses, every mile driven on the job decreased

her net wages by at least $.305 ($.535 - $.23) per mile.

   26. During her employment by Defendants, Plaintiff regularly made 2 or more deliveries per

hour.

   27. Thus using even a conservative underestimate of Plaintiff’s actual expenses and damages,

every hour on the job decreased Plaintiff’s net wages by at least $3.66 ($.305 x 2 deliveries per hour

x 6 miles per delivery), resulting in a net hourly wage of approximately $1.59 ($5.25 nominal hourly

pay rate - $3.66 per hour “kickback” to Defendants = $1.59 net hourly wage).

   28. All of Defendants’ delivery drivers had similar experiences to those of Plaintiff as they were

subject to the same reimbursement policy, received similar reimbursements, incurred similar

automobile expenses, completed deliveries of similar distances and at similar frequencies, and were


                                        5
             Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 5 of 14
paid at or near the federal minimum wage before deducting unreimbursed business expenses.

   29. Because Defendants paid their drivers a gross hourly wage at precisely, or at least very close

to, the federal minimum wage, and because the delivery drivers incurred unreimbursed automobile

expenses, the delivery drivers “kicked back” to Defendants an amount sufficient to cause minimum

wage violations.

   30. While the amount of Defendants’ actual reimbursements per delivery may vary over time,

Defendants are relying on the same flawed policy and methodology with respect to all delivery

drivers at all of their Domino’s stores. Thus, although reimbursement amounts may differ somewhat

by time or region, the amounts of under-reimbursements relative to automobile costs incurred are

relatively consistent between time and region.

   31. Defendants’ low reimbursement rates were a frequent complaint of Defendants’ delivery

drivers, which resulted in discussions with management, yet Defendants continued to reimburse at a

rate much less than any reasonable approximation of delivery drivers’ automobile expenses.

   32. The net effect of Defendants’ flawed reimbursement policy is that Defendants have willfully

failed to pay the state and federal minimum wage to their delivery drivers. Defendants thereby enjoy

ill-gained profits at the expense of their employees.

                                    Collective Action Allegations

   33. Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of similarly situated

delivery drivers pursuant to 29 U.S.C. § 216(b).

   34. The FLSA claims may be pursued by those who opt-in to this case pursuant to 29 U.S.C. §

216(b).

   35. Plaintiff, individually and on behalf of other similarly situated employees, seeks relief on a

collective basis challenging Defendants’ practice of failing to pay employees federal minimum wage.

The number and identity of other plaintiffs yet to opt-in may be ascertained from Defendants’

                                        6
             Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 6 of 14
records, and potential class members may be notified of the pendency of this action via mail and

electronic means.

   36. Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

          a.        They have worked as delivery drivers for Defendants delivering pizza and other

                    food items to Defendants’ customers;

          b.        They have delivered pizza and food items using automobiles not owned or

                    maintained by Defendants;

          c.        Defendants required them to maintain these automobiles in a safe, legally-operable,

                    and insured condition;

          d.        They incurred costs for automobile expenses while delivering pizzas and food

                    items for the primary benefit of Defendants;

          e.        They were subject to similar driving conditions, automobile expenses, delivery

                    distances, and delivery frequencies;

          f.        They were subject to the same pay policies and practices of Defendants;

          g.        They were subject to the same delivery driver reimbursement policy that

                    underestimates automobile expenses per mile, and thereby systematically deprived

                    of reasonably approximate reimbursements, resulting in wages below the federal

                    minimum wage in some or all workweeks;

          h.        They were reimbursed similar set amounts of automobile expenses per delivery;

                    and,

          i.        They were paid at or near the federal minimum wage before deducting

                    unreimbursed business expenses.

   37. Plaintiff brings Count II as a class action pursuant to Fed. R. Civ. P. 23, on behalf of herself

and as the Class Representative of the following persons (“the Class”):


                                          7
               Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 7 of 14
                 All current and former delivery divers employed by Defendants
                 since the date three years proceeding the filing of this Complaint.

   38. The state law claims, if certified for class-wide treatment, are brought on behalf of all

similarly situated persons who do not opt-put of the Class.

   39. The Class satisfies the numerosity standard as it consists of hundreds of persons who are

geographically dispersed and, therefore, joinder of all Class members in a single action is

impracticable.

   40. Questions of fact and law common to the Class predominate over any questions affecting

only individual members. The questions of law and fact common to the Class arising from

Defendants’ actions include, without limitation:

          a.       Whether Defendants failed to pay Class members the minimum wage required by

                   North Carolina law;

          b.       Whether Defendants failed to reasonably reimburse Class members for using their

                   own vehicles to deliver Defendants’ pizzas and other food items;

          c.       Whether Defendants’ formula and / or methodology used to calculate the payment

                   of reimbursement for vehicle expenses resulted in unreasonable under-

                   reimbursement of the Class members;

          d.       Whether Defendants failed to keep accurate records of deductions from Class

                   members’ wages in violation of North Carolina law; and

          e.       Whether Defendants failed to reimburse Plaintiff and the Putative Plaintiffs for

                   “other amounts promised” pursuant to its company handbook, and thus required

                   by the NCWHA.

   41. The questions set forth above predominate over any questions affecting only individual

persons, and a class action is superior with respect to considerations of consistency, economy,

efficiency, fairness, and equity to other available methods for the fair and efficient adjudication of
                                                    8
              Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 8 of 14
the state law claims.

   42. Plaintiff’s claim is typical of those of the Class in that:

          a.      Plaintiff and the Class have worked as delivery drivers for Defendants delivering

                  pizzas and other food items to Defendants’ customers;

          b.      Plaintiff and the Class delivered pizzas and other food items using automobiles not

                  owned or maintained by Defendants;

          c.      Defendants required Plaintiff and the Class to maintain these automobiles in a safe,

                  legally-operable, and insured condition;

          d.      Plaintiff and the Class incurred costs for automobile expenses while delivering

                  pizzas and other food items for the primary benefit of Defendants;

          e.      Plaintiff and the Class were subject to similar driving conditions, automobile

                  expenses, delivery distances, and delivery frequencies;

          f.      Plaintiff and the Class were subject to the same pay policies and practices of

                  Defendants;

          g.      Plaintiff and the Class were subject to the same delivery driver reimbursement

                  policy that underestimates automobile expenses per mile, and thereby were

                  systematically deprived of reasonably approximate reimbursements, resulting in

                  wages below the state and federal minimum wage in some or all workweeks;

          h.      Plaintiff and the Class were reimbursed similar set amounts of automobile

                  expenses per mile; and

          i.      Plaintiff and the Class were paid at or near the North Carolina minimum wage

                  before deducting unreimbursed business expenses.

   43. A class action is the appropriate method for the fair and efficient adjudication of this

controversy. Defendants have acted or refused to act on grounds generally applicable to the Class.

                                          9
               Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 9 of 14
   44. Plaintiff is an adequate representative of the Class because she is a member of the Class and

her interests do not conflict with the interests of the members of the Class she seeks to represent.

The interests of the members of the Class will be fairly and adequately protected by Plaintiff and the

undersigned counsel, who have extensive experience prosecuting complex wage and hour,

employment, and class action litigation.

   45. Maintenance of this action as a class action is superior to other available methods for fairly

and efficiently adjudicating the controversy as members of the Class have little interest in

individually controlling the prosecution of separate class actions, no other litigation is pending over

the same controversy, it is desirable to concentrate the litigation in this Court due to the relatively

small recoveries per member of the Class, and there are no material difficulties impairing the

management of a class action.

   46. It would be impracticable and undesirable for each member of the Class who suffered harm

to bring a separate action. In addition, the maintenance of separate actions would place a substantial

and unnecessary burden on the courts and could result in inconsistent adjudications, while a single

class action can determine, with judicial economy, the rights of all Class members.

                   Count I: Violation of the Fair Labor Standards Act of 1938

   47. Plaintiff reasserts and re-alleges the allegations set forth above.

   48. The FLSA regulates, among other things, the payment of minimum wage by employers whose

employees are engaged in interstate commerce, or engaged in the production of goods for commerce,

or employed in an enterprise engaged in commerce or in the production of goods for commerce. 29

U.S.C. §206(a).

   49. Defendants are subject to the FLSA’s minimum wage requirements because Defendant Pizza

21 LLC is an enterprise engaged in interstate commerce, and their employees are engaged in

commerce.

                                        10
             Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 10 of 14
   50. At all relevant times herein, Plaintiff and all other similarly situated delivery drivers have

been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et

seq.

   51. Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees from

federal minimum wage obligations. None of the FLSA exemptions apply to Plaintiff or other

similarly situated delivery drivers.

   52. Under Section 6 of the FLSA, 29 U.S.C. § 206, employees have been entitled to be

compensated at a rate of at least $7.25 per hour since July 24, 2009.

   53. As alleged herein, Defendants have reimbursed delivery drivers less than the reasonably

approximate amount of their automobile expenses to such an extent that it diminishes these

employees’ wages beneath the federal minimum wage.

   54. Defendants knew or should have known that their pay and reimbursement policies, practices

and methodology result in failure to compensate delivery drivers at the federal minimum wage.

   55. Defendants, pursuant to their policy and practice, violated the FLSA by refusing and failing

to pay federal minimum wage to Plaintiff and other similarly situated employees.

   56. Plaintiff and all similarly situated delivery drivers are victims of a uniform and employer-

based compensation and reimbursement policy. This uniform policy, in violation of the FLSA, has

been applied, and continues to be applied, to all delivery driver employees in Defendants’ stores.

   57. Plaintiff and all similarly situated employees are entitled to damages equal to the minimum

wage minus actual wages received after deducting reasonably approximated automobile expenses

within three years from the date each Plaintiff joins this case, plus periods of equitable tolling,

because Defendants acted willfully and knew, or showed reckless disregard for, whether their

conduct was unlawful.

   58. Defendants have acted neither in good faith nor with reasonable grounds to believe that their


                                        11
             Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 11 of 14
actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other similarly

situated employees are entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should the Court find

Defendants is not liable for liquidated damages, Plaintiff and all similarly situated employees are

entitled to an award of prejudgment interest at the applicable legal rate.

   59. As a result of the aforesaid willful violations of the FLSA’s minimum wage provisions,

minimum wage compensation has been unlawfully withheld by Defendants from Plaintiff and all

similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C. § 216(b), together

with an additional amount as liquidated damages, pre-judgment and post-judgment interest,

reasonable attorneys’ fees, and costs of this action.

                 Count II: Violation of the North Carolina Wage and Hour Act

   60. Plaintiff reasserts and re-alleges the allegations set forth above.

   61. Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.6, Defendants are required to pay Plaintiff

and the Putative Plaintiffs all wages, when due, for all hours of work at hourly rates which exceeded

the minimum wage rate under the FLSA on their regular pay date.

   62. Defendants were required to provide employees with advanced notice for wage deductions

permissible by and in compliance with the NCWHA.

   63. Defendants failed to pay Plaintiff and the Putative Plaintiffs reimbursements for travel

expenses “as other amounts promised” under the NCWHA and thus failed to comply with this statute

and its accompanying administrative code.

   64. The foregoing conduct, as alleged, constitutes willful violations of the NCWHA, N.C. Gen.

State. §§ 95-25.6, 95-25.7, 95-25.8, and 95-25.13.

   65. As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses and lost

compensation as a proximate result of Defendants’ violations. Accordingly, Plaintiff on behalf of


                                        12
             Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 12 of 14
herself and the Putative Plaintiffs, seeks damages in the amount of their unpaid earned compensation,

liquidated damages, plus interest at the legal rate set forth in N.C. Gen. Stat. § 24-1 from the date

each amount came due as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(a) and (al).

   66. Plaintiff, on behalf of herself and the Putative Plaintiffs, seeks recovery of her attorneys’ fees

as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(d).

                                           PRAYER FOR RELIEF

WHEREFORE, Plaintiffs and the Putative Plaintiffs collectively pray that this Honorable Court:

   1. Issue an Order certifying this action as a collective action under the FLSA and designate the

above Plaintiff as representative of all those similarly situated under the FLSA collective action;

   2. Issue an Order certifying this action as a class action under the NCWHA and designate

Plaintiff as representative on behalf of all others similarly situated of the NCWHA classes;

   3. Award Plaintiff and the Putative Plaintiffs actual damages for unpaid wages and liquidated

damages equal in amount to the unpaid compensation found due to Plaintiff and the class as provided

by the NCWHA, N.C. Gen. Stat. §95-25.22(al) and pursuant to the FLSA, U.S.C. § 216(b);

   4. Award Plaintiff and the Putative Plaintiffs pre- and post-judgment interest at the statutory rate

as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(a) and pursuant to the FLSA, U.S.C. §

216(b);

   5. Award Plaintiff and the Putative Plaintiffs attorneys’ fees, costs, and disbursements as

provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(d) and pursuant to the FLSA, 29 U.S.C. §

216(b); and

   6. Award Plaintiff and the Putative Plaintiffs further legal and equitable relief as this Court

deems necessary, just, and proper.

                                           Demand for Jury Trial

          Plaintiff hereby requests a trial by jury of all issues triable by jury.


                                          13
               Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 13 of 14
                                               Respectfully submitted,

                                                /s/ Jacob J. Modla
                                                Jacob J. Modla
                                                N.C Bar ID No: 17534
                                                LAW OFFICES OF JASON E. TAYLOR
                                                115 Elk Ave.
                                                Rock Hill, SC 29730
                                                T: 803-328-0898
                                                E-Mail: jmodla@jasonetaylor.com

                                                ATTORNEYS FOR PLAINTIFFS


                                   CERTIFICATE OF SERVICE

   This is the Original Complaint. Service of this Complaint will be made on Defendants with summons

to be issued by the clerk according to the Federal Rules of Civil Procedure.


                                                /s/ Jacob J. Modla
                                                Jacob J. Modla




                                       14
            Case 4:21-cv-00036-M Document 1 Filed 03/29/21 Page 14 of 14
